Case 4:20-cv-04025-BAB Document 25                  Filed 06/02/21 Page 1 of 8 PageID #: 1225




                          IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF ARKANSAS
                                  TEXARKANA DIVISION

ADOLFO MARTINEZ                                                                            PLAINTIFF

vs.                                    Civil No. 4:20-cv-04025

COMMISSIONER, SOCIAL                                                                     DEFENDANT
SECURITY ADMINISTRATION


                                   MEMORANDUM OPINION


        Adolfo Martinez (“Plaintiff”) brings this action pursuant to § 205(g) of Title II of the Social

Security Act (“The Act”), 42 U.S.C. § 405(g) (2010), seeking judicial review of a final decision

of the Commissioner of the Social Security Administration (“SSA”) denying his application for a

period of disability, Supplemental Security Income (“SSI”), and Disability Insurance Benefits

(“DIB”) under Titles II and XVI of the Act.

        The Parties have consented to the jurisdiction of a magistrate judge to conduct any and all

proceedings in this case, including conducting the trial, ordering the entry of a final judgment, and

conducting all post-judgment proceedings. ECF No. 5. 1 Pursuant to this authority, the Court

issues this memorandum opinion and orders the entry of a final judgment in this matter.

1.      Background:

        Plaintiff protectively filed his disability applications on August 19, 2016. (Tr. 11, 79, 96).

In these applications, Plaintiff alleges being disabled due to a brain tumor, seizures, and right femur

deterioration. (Tr. 79-80, 96-97). Plaintiff alleges an onset date of April 25, 2016. (Tr. 13, Finding




1
 The docket numbers for this case are referenced by the designation “ECF No. ___” The transcript pages
for this case are referenced by the designation “Tr” and refer to the document filed at ECF No. 17. These
references are to the page number of the transcript itself not the ECF page number.

                                                    1
Case 4:20-cv-04025-BAB Document 25              Filed 06/02/21 Page 2 of 8 PageID #: 1226




2). These applications were denied initially and again upon reconsideration. (Tr. 157-159, 160-

163, 168-170, 171-173).

       On September 12, 2017, Plaintiff requested a hearing before an Administrative Law Judge

(“ALJ”). (Tr. 174-176). After the administrative hearing, the ALJ entered a fully unfavorable

decision denying Plaintiff’s applications. (Tr. 11-21). The ALJ determined Plaintiff met the

insured status requirements of the Act through June 30, 2021. (Tr. 13, Finding 1). The ALJ

determined Plaintiff had not engaged in Substantial Gainful Activity (“SGA”) since April 25,

2016, his alleged onset date. (Tr. 13, Finding 2). The ALJ determined Plaintiff had the following

severe impairments: seizure disorder secondary to benign brain tumor and post craniotomy;

degenerative joint disease, right knee; pain disorder; and adjustment disorder with mixed anxiety

and depression. (Tr. 13, Finding 3). Despite being severe, the ALJ also determined Plaintiff did

not have an impairment or combination of impairments that met or medically equaled one of the

listed impairments in 20 CFR Part 404 Subpart P, Appendix 1. (Tr. 14, Finding 4).

       In his decision, the ALJ evaluated Plaintiff’s subjective complaints and determined his

Residual Functional Capacity (“RFC”). (Tr. 15-19, Finding 5). Specifically, the ALJ found

Plaintiff retained the following RFC:

       After careful consideration of the entire record, the undersigned finds that the
       claimant has the residual functional capacity to perform light work as defined in 20
       CFR 404.1567(b) and 416.967(b) except he can occasionally stoop, crouch, crawl
       and kneel; cannot climb ladders, ropes or scaffolds; can occasionally climb stairs
       and ramps; is unable to balance on narrow or moving surfaces, but is able to balance
       occasionally on level surfaces; should not work in proximity to unprotected heights
       and dangerous moving machinery; cannot operate a motor vehicle; can understand,
       remember and carry out short, simples instructions; can perform simple, routine
       tasks with no fast-paced high quota production work; can make only simple work
       related decisions; can adapt to few if any workplace changes, and tolerate only
       occasional interaction with co-workers, supervisors, and the general public.

(Tr. 15, Finding 5).


                                                2
Case 4:20-cv-04025-BAB Document 25              Filed 06/02/21 Page 3 of 8 PageID #: 1227




       The ALJ found Plaintiff was forty-six (46) years old which is defined as a younger

individual under 20 C.F.R. § 404.1563(c) (2008) and 20 C.F.R. § 416.963(c) (2008). (Tr. 19,

Finding 7). The ALJ determined Plaintiff had a marginal education and was able to communicate

in English. (Tr. 19, Finding 8).

       The ALJ evaluated Plaintiff’s Past Relevant Work (“PRW”) and found Plaintiff was unable

to perform any PRW. (Tr. 19, Finding 6). The ALJ then considered whether Plaintiff retained the

capacity to perform other work existing in significant numbers in the national economy. (Tr. 19,

Finding 10). Plaintiff and the Vocational Expert (“VE”) testified at the administrative hearing

regarding this issue. (Tr. 29-76). Based upon the VE’s testimony, the ALJ determined Plaintiff

retained the capacity to perform the requirements of representative occupations such as

housekeeper, with 134,381 jobs nationally, laundry worker, with 2,416 jobs nationally, and silver

wrapper, with 107,977 jobs nationally. (Tr. 19-20, Finding 10). Because Plaintiff retained the

capacity to perform this other work, the ALJ determined Plaintiff had not been under a disability,

as defined by the Act, from April 25, 2016, or through March 27, 2019, the date of his decision.

(Tr. 20-21, Finding 11).

       Plaintiff requested the Appeals Council’s review of the ALJ unfavorable disability

determination. (Tr. 228). On February 26, 2020, the Appeals Council declined to review the

ALJ’s disability determination. (Tr. 1-5). On March 24, 2020, Plaintiff filed the present appeal.

ECF No. 1. The Parties consented to the jurisdiction of this Court on March 24, 2020. ECF No.

5. Both Parties have filed their appeal briefs and this matter is now ripe for consideration. ECF

Nos. 19, 24.




                                                3
Case 4:20-cv-04025-BAB Document 25                Filed 06/02/21 Page 4 of 8 PageID #: 1228




2.     Applicable Law:

       In reviewing this case, this Court is required to determine whether the Commissioner’s

findings are supported by substantial evidence on the record as a whole. See 42 U.S.C. § 405(g)

(2010); Ramirez v. Barnhart, 292 F.3d 576, 583 (8th Cir. 2002). Substantial evidence is less than

a preponderance of the evidence, but it is enough that a reasonable mind would find it adequate to

support the Commissioner’s decision. See Johnson v. Apfel, 240 F.3d 1145, 1147 (8th Cir. 2001).

As long as there is substantial evidence in the record that supports the Commissioner’s decision,

the Court may not reverse it simply because substantial evidence exists in the record that would

have supported a contrary outcome or because the Court would have decided the case differently.

See Haley v. Massanari, 258 F.3d 742, 747 (8th Cir. 2001). If, after reviewing the record, it is

possible to draw two inconsistent positions from the evidence and one of those positions represents

the findings of the ALJ, the decision of the ALJ must be affirmed. See Young v. Apfel, 221 F.3d

1065, 1068 (8th Cir. 2000).

       It is well-established that a claimant for Social Security disability benefits has the burden

of proving his or her disability by establishing a physical or mental disability that lasted at least

one year and that prevents him or her from engaging in any substantial gainful activity. See Cox

v. Apfel, 160 F.3d 1203, 1206 (8th Cir. 1998); 42 U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A). The

Act defines a “physical or mental impairment” as “an impairment that results from anatomical,

physiological, or psychological abnormalities which are demonstrable by medically acceptable

clinical and laboratory diagnostic techniques.” 42 U.S.C. §§ 423(d)(3), 1382(3)(c). A plaintiff

must show that his or her disability, not simply his or her impairment, has lasted for at least twelve

consecutive months. See 42 U.S.C. § 423(d)(1)(A).




                                                  4
Case 4:20-cv-04025-BAB Document 25                Filed 06/02/21 Page 5 of 8 PageID #: 1229




       To determine whether the adult claimant suffers from a disability, the Commissioner uses

the familiar five-step sequential evaluation. He determines: (1) whether the claimant is presently

engaged in a “substantial gainful activity”; (2) whether the claimant has a severe impairment that

significantly limits the claimant’s physical or mental ability to perform basic work activities; (3)

whether the claimant has an impairment that meets or equals a presumptively disabling impairment

listed in the regulations (if so, the claimant is disabled without regard to age, education, and work

experience); (4) whether the claimant has the Residual Functional Capacity (RFC) to perform his

or her past relevant work; and (5) if the claimant cannot perform the past work, the burden shifts

to the Commissioner to prove that there are other jobs in the national economy that the claimant

can perform. See Cox, 160 F.3d at 1206; 20 C.F.R. §§ 404.1520(a)-(f). The fact finder only

considers the plaintiff’s age, education, and work experience in light of his or her RFC if the final

stage of this analysis is reached. See 20 C.F.R. §§ 404.1520, 416.920 (2003).

3.     Discussion:

       In his appeal brief, Plaintiff raises the following three arguments for reversal: (A) the ALJ

erred in assessing Plaintiff’s credibility and evaluating his subjective complaints; (B) the ALJ erred

in giving the opinion of Plaintiff’s treating physician little weight; and (C) the ALJ erred in

assessing Plaintiff’s RFC. ECF No. 19. After thoroughly reviewing the record, the Court finds

the ALJ’s RFC determination is not supported by substantial evidence. Because this failure

already necessitates reversal and remand, it is not necessary to address Plaintiff’s remaining

arguments.

       A RFC is the most a person can do despite that person’s limitations. 20 C.F.R. §

404.1545(a)(1). A disability claimant has the burden of establishing his or her RFC. See

Masterson v. Barnhart, 363 F.3d 731, 737 (8th Cir. 2004). “The ALJ should determine a


                                                  5
Case 4:20-cv-04025-BAB Document 25               Filed 06/02/21 Page 6 of 8 PageID #: 1230




claimant’s RFC based on all the relevant evidence, including the medical records, observations of

treating physicians and others, and an individual’s own description of his limitations.” Davidson

v. Astrue, 578 F.3d 838, 844 (8th Cir. 2009); see also Jones v. Astrue, 619 F.3d 963, 971 (8th Cir.

2010). Limitations resulting from symptoms such as pain are also factored into the assessment.

20 C.F.R. § 404.1545(a)(3). The United States Court of Appeals for the Eighth Circuit has held a

“claimant’s residual functional capacity is a medical question.” Lauer v. Apfel, 245 F.3d 700, 704

(8th Cir. 2001). Therefore, an ALJ’s determination concerning a claimant’s RFC must be

supported by medical evidence that addresses the claimant’s ability to function in the workplace.

Lewis v. Barnhart, 353 F.3d 642, 646 (8th Cir. 2003). “[T]he ALJ is [also] required to set forth

specifically a claimant’s limitations and to determine how those limitations affect [his] RFC.” Id.

       Plaintiff had a mental diagnostic evaluation with consultative examiner, Samuel Hester,

Ph.D., on February 17, 2016. (Tr. 362-369). Dr. Hester opined “[T]he claimant may not be able

to complete work tasks within an acceptable timeframe.” (Tr. 368).           In making his RFC

determination, the ALJ gave limited weight to Dr. Hester, as his opinion “lacks substantial detail

and offers an equivocal response...” (Tr. 19). The ALJ also assigned little weight to Plaintiff’s

treating physician, Dr. Randy D. Walker, and his seizure questionnaire. (Tr. 18). Specifically, the

ALJ discounted Dr. Walker’s opinion because the questionnaire did not address Plaintiff’s sub-

therapeutic Dilantin levels and did not explain why Plaintiff could not do prolonged standing and

walking. Id. The ALJ also considered another form from Dr. Walker but gave it no weight because

it was unsigned. Id.

       However, regarding Plaintiff’s physical impairments, the ALJ gave great weight to the state

agency medical consultants. (Tr. 18). The ALJ concluded Dr. Thomas and Dr. Sauer’s opinions

were consistent with the record, well supported, and were consistent with the reasonable seizure


                                                6
Case 4:20-cv-04025-BAB Document 25               Filed 06/02/21 Page 7 of 8 PageID #: 1231




precautions recommended by one of Plaintiff’s treating sources, Nurse Olivia Cox. (Tr. 18, 88-

90, 105-107, 127-129, 148-150). In May 2018, Nurse Cox instructed Plaintiff to continue seizure

precautions. (Tr. 773, 790). Nurse Cox’s treatment notes stated, “No driving until seizure free for

1 year, no working around unprotected heights, [and] no operating heavy or sharp machinery.” Id.

       At the initial level, Dr. Thomas determined Plaintiff had postural limitations,

environmental limitations, and no exertional limitations.         (Tr. 88-89, 105-106).    At the

reconsideration level, Dr. Sauer concluded Plaintiff had exertional limitations and environmental

limitations but did not have any postural limitations. (Tr. 127-128, 148-149). Dr. Sauer opined

Plaintiff could stand and/or walk six hours in an eight-hour workday and sit for six hours in an

eight-hour workday. (Tr. 128, 149). The ALJ also gave great weight to the assessments offered

by state agency psychological consultants, Dr. Janssen and Dr. Cherry. (Tr. 18, 86-87, 90-92, 103-

104, 107-109, 125-126, 130-132, 146-147, 151-153). Dr. Janssen and Dr. Cherry found Plaintiff

had sustained concentration and persistence limitations, social interaction limitations, and

adaptation limitations. (Tr. 90-91, 107-109, 130-131, 151-152).

       The ALJ’s RFC determination must be supported by medical evidence that addresses

Plaintiff’s ability to function in the workplace. “Well-settled precedent confirms that the ALJ

bears a responsibility to develop the record fairly and fully, independent of the claimant’s burden

to press his case.” Vossen v. Astrue, 612 F.3d 1011, 1016 (8th Cir. 2010) (quoting Snead v.

Barnhart, 360 F.3d 834, 838 (8th Cir. 2004)). The Court finds the ALJ’s RFC determination is

not supported by substantial evidence and requires remand to further develop the record and further

consider Plaintiff’s maximum RFC.

       On remand, the ALJ is directed to address interrogatories to a medical professional

requesting that said physician review Plaintiff’s medical records; complete an RFC assessment


                                                7
Case 4:20-cv-04025-BAB Document 25                Filed 06/02/21 Page 8 of 8 PageID #: 1232




regarding Plaintiff’s capabilities during the time period in question; and give the objective basis

for the opinion so that an informed decision can be made regarding Plaintiff’s ability to perform

basic work activities on a sustained basis. The ALJ may also order a neurological consultative

examination, in which, the consultative examiner should be asked to review the medical evidence

of record, perform examinations and appropriate testing needed to properly diagnose Plaintiff’s

conditions(s), and complete a medical assessment of Plaintiff’s abilities to perform work related

activities. See 20 C.F.R. § 416.917. With this evidence, the ALJ should then re-evaluate Plaintiff’s

RFC and specifically list in a hypothetical to a vocational expert any limitations that are indicated

in the RFC assessments and supported by the evidence.

       The ALJ’s decision may be the same after proper analysis. Nonetheless, proper analysis

must occur. Groeper v. Sullivan, 932 F.2d 1234, 1239 (8th Cir. 1991).

4.     Conclusion:

       Based on the foregoing, the undersigned finds the ALJ’s RFC determination is not

supported by substantial evidence in the record. As such, this case is reversed and remanded for

further findings consistent with this opinion. A judgement incorporating these findings will be

entered pursuant to Federal Rules of Civil Procedure 52 and 58.

       ENTERED this 2nd day of June 2021.


                                                       /s/Barry A. Bryant
                                                       HON. BARRY A. BRYANT
                                                       UNITED STATES MAGISTRATE JUDGE




                                                 8
